         Case 2:11-cv-02405-CJB-KWR Document 613 Filed 06/17/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

      WASTE MANAGEMENT OF                                                  CIVIL ACTION
      LOUISIANA, LLC

      VERSUS                                                               NO: 11-2405

      RIVER BIRCH, INC., ET AL.                                            SECTION: “J”(4)

                                            ORDER
                             [As to the Deposition of Henry Mouton]

           Having reviewed Defendants’ objections (Rec. Doc. 604) and Plaintiff’s

responses (Rec. Doc. 606) regarding the deposition designations for Henry Mouton

(Rec. Doc. 599-4), the Court rules as follows.

I.         Defendants’ Objections

           IT IS ORDERED that Defendants’ objections to the following page/line

designations are SUSTAINED:

    Page:Line1                                  Note
    19:3-20
    34:20 to 35:2
    139:8-15
    166:17-19, 25
    168:9-18
    171:24 to 174:11, 176:4-18                  Defendants objected to 171:10 to 176:18. The
                                                Court sustains part of this objection, as indicated
                                                on the left. The rest of the objection is overruled.
    177:20 to 178:3
    178:9 to 180:13
    180:11-13
    183:10-19
    186:3 to 186:25                             Defendants objected to 184:8 to 186:25. The
                                                Court sustains part of this objection, as indicated
                                                on the left. The rest of the objection is overruled.

1
    Page numbers reference the transcript’s page numbers, not the CM/ECF stamp.
       Case 2:11-cv-02405-CJB-KWR Document 613 Filed 06/17/21 Page 2 of 3




 194:1 to 196:13
 196:22 to 197:21
 197:25 to 198:5
 204:13 to 206:11                   Defendants objected to 204:9 to 206:11. The
                                    Court sustains part of this objection, as indicated
                                    on the left. The rest of the objection is overruled.
 206:12-14
 206:18 to 207:4
 207:8 to 208:11
 250:1-3, 8-10
 258:22 to 259:5
 260:13 to 261:13
 262:13, 18-20
 266:21 to 267:19
 268:1-15
 289:19 to 290:22
 290:23 to 291:25
 293:12 to 297:2
 297:14 to 299:17
 299:20 to 300:1
 301:1 to 302:5
 327:7-11, 18-19
 327:20 to 328:3
 446:4 to 447:20
 447:17-20


        IT IS FURTHER ORDERED that Defendants’ objections other than the ones

listed above are OVERRULED.

II.     Plaintiff’s Objections

        Plaintiffs raise no objections to the deposition designations for Henry Mouton.

III.    Other Rulings

        The Court will allow the factual basis for Henry Mouton’s guilty plea to be

admitted into evidence. Any prior ruling or indication to the contrary is VACATED.

        The parties are to have the video deposition edited in accordance with the

Court’s rulings so that the objected-to designations that have been sustained are

                                           2
        Case 2:11-cv-02405-CJB-KWR Document 613 Filed 06/17/21 Page 3 of 3




deleted, and there is no dead space in either the video or audio presentation to the

jury.

         The Court encourages the parties to continue in their efforts to further reduce

the length of Henry Mouton’s deposition.

         New Orleans, Louisiana, this 17th day of June, 2021.



                                                ___________________________________
                                                    United States District Judge




                                            3
